Citation Nr: 1530929	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-14 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a respiratory condition, to include asbestosis, chronic bronchitis, and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been prepared and associated with the claims file.

In August 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that this appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of asbestosis and has not had such at any time during the pendency of his claim.  

2.  The Veteran's current respiratory conditions, to include chronic bronchitis and COPD, were not present during service or for many years thereafter, and the record evidence does not show that they otherwise related to the Veteran's military service, to include asbestos exposure therein.

3.  A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a respiratory condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a September 2009 letter, sent prior to the initial unfavorable decision issued in October 2009, advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's personnel records, service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.  Neither the Veteran, nor his representative, has identified any relevant, available records that have not been obtained.

The Veteran underwent VA examinations to evaluate his bilateral hearing loss in July 2004, November 2012, and September 2014.  Additionally, an addendum etiology opinion was obtained in March 2013.  The record also reflects that the Veteran underwent VA examinations to evaluate his respiratory condition in January 2012, October 2012, and October 2014.  The Board finds that when taken together, the VA examination reports are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As stated in the Introduction, the claim was last remanded in August 2014.  The AOJ substantially completed all development ordered by the Board, and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As instructed by the Board, the AOJ afforded the Veteran additional examinations and obtained VA medical opinions to assist in determining whether the Veteran's claimed disabilities are attributable to military service.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, in two subsequent remands, the undersigned gave the Veteran the opportunity to submit additional evidence in support of his claim and to undergo VA examinations in order to obtain clarifying medical opinions regarding the nature and etiology of the Veteran's claimed disorders.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks service connection for a respiratory condition and a bilateral hearing loss disorder.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Alternatively, when a disease at 38 C.F.R. § 3.309(a), such as sensorineural hearing loss is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, which includes sensorineural hearing loss, are listed in section 3.309(a).  However, the respiratory conditions claimed by the Veteran are not chronic diseases listed under 38 C.F.R. § 3.309(a).  Therefore, continuity of symptomatology as an alternative means of establishing the required nexus between current disability and service is not applicable to that issue.   

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2014).

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases which provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88- 8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  The aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).

In cases involving asbestos exposure, the claim must be analyzed under these VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00.  

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Respiratory Condition

The Veteran contends that he has a current respiratory condition due to service, including exposure to asbestos, diesel fuel, and dust while serving in the engine room of a ship.  The Veteran's military personnel records reflect that he was assigned to duties aboard the U.S.S. Plymouth Rock from November 1964 to February 1966.  The Veteran's Form DD 214 indicates his military occupational specialty (MOS) was as a fireman.  The Board finds that the Veteran's assertion that he was exposed to asbestos, diesel fuel, and dust while in service appears credible and consistent with the circumstances of his service.  Therefore, the Board concedes that he was likely exposed to asbestos, diesel fuel, and dust during his service in the United States Navy.  The question of such exposure is not at issue.  Rather, the question at hand is whether the Veteran has a current respiratory condition related to the in-service asbestos exposure or otherwise related to the Veteran's active service.

Service treatment records show treatment for tonsillitis in May 1965 and upper respiratory infections in January 1966 and February 1966.  A February 1966 separation examination shows that the Veteran's lungs and chest were evaluated as clinically normal and a chest x-ray was normal.  On a December 1981 Report of Medical History for reenlistment in the Naval Reserves, the Veteran denied shortness of breath and chronic cough.  On the associated examination, the Veteran's lungs and chest were evaluated as clinically normal.  

In July 1992, the Veteran underwent an independent medical evaluation in association with a lawsuit against several asbestos manufacturers.  The examiner noted that the Veteran had a history of asbestos exposure while working at Amoco and while in the Navy.  The Veteran reported smoking a half a pack of cigarettes a day for 27 years.  The Veteran reported dyspnea when walking four blocks and a nonproductive cough, but no wheezing or chest congestion.  On examination, the Veteran's lungs were clear.  The examiner noted that a chest x-ray showed "modest bilateral chest wall pleural thickening in the middle 3rds."  The examiner opined that the Veteran "has modest asbestos-induced pleural plaque.  Fortunately his lung function is well-preserved.  He may develop parenchymal asbestosis and I have warned him of the significantly elevated risk of lung cancer due to the combination of asbestos exposure and cigarette smoking, as they appear to be synergistic in causing this disease."  

During a May 2000 Department of Transportation examination, the Veteran denied a history of asthma, and his lungs were noted as being clear.  A September 2000 chest x-ray shows that the Veteran's lungs were clear with scattered granulomas, with no pleural effusions or pneumothorax.  The impression was "no active disease."  A May 2001 private treatment record shows that the Veteran denied dyspnea.  

A November 2002 VA chest x-ray failed to reveal evidence of infiltration, consolidation, atelectasis, or pleural effusion.  The impression was "normal chest."  

A March 2003 VA treatment note shows that the Veteran complained of head and chest congestion for three weeks.  The Veteran also complained of discomfort when coughing and coughing up a small amount of yellow sputum.  The Veteran was diagnosed with productive cough with URI and instructed to stop smoking.  A December 2003 VA treatment note shows that the Veteran denied shortness of breath.  

A March 2004 VA treatment note shows that the Veteran complained of a two day history of a productive cough, frontal pressure, headache, and body aches.  The Veteran's breath sounds were clear and audible throughout lung fields.  The diagnoses were sinusitis and URI.  

A September 2004 VA treatment note shows that the Veteran denied cough, shortness of breath, and dyspnea on exertion.  In October 2004, the Veteran complained of URI symptoms for the past three days.  In December 2004, the Veteran was treated for a URI.  He denied shortness of breath and dyspnea on exertion.  In April 2005, the Veteran complained of a cough and chest congestion.  The diagnosis was URI or allergies.  The physician noted "suspect cough/congestion are viral uri or allergies."  An October 2005 VA treatment note shows that the Veteran was treated for a URI and that he denied shortness of breath and dyspnea.  

Thereafter, during routine VA primary care visits, the Veteran denied shortness of breath, cough, chest congestion, and dyspnea on exertion in January 2006, July 2006, January 2007, January 2008, May 2008, September 2008, January 2010, and July 2010.  

In a June 2010 statement, the Veteran's sister reported that the Veteran displayed persistent and on-going respiratory symptoms.  The Veteran's sister provided a chronological timeline of her observations.  She reported that in 1980, the Veteran was diagnosed with asbestosis.  She also indicated that the Veteran was coughing in 1994, was coughing uncontrollably in 1998, had shortness of breath in 2000 and 2001, was unable to travel in 2004, was observed having difficulty walking down stairs in 2005, had shortness of breath in 2006, had excessive coughing in 2007, had shortness of breath, coughing, and wheezing in 2008, and needed to have constant fans going to get enough air in 2009.  

The Veteran was afforded a VA examination in January 2012.  The Veteran reported dyspnea on exertion for many years and an occasional dry cough.  The Veteran indicated that he uses albuterol as needed, but not very often.  The Veteran also reported that he smoked about 40 pack years.  On examination, the Veteran's chest was clear, and a chest x-ray showed no acute abnormality of the lungs.  PFTs were "poor quality" but showed only a mild decrease in exp flows in a nonspecific pattern.  The examiner concluded that based on the normal chest x-ray, normal lung exam, and PFTs with mild nonspecific findings, there was "no evidence that the [Veteran] has or ever had any asbestos related lung [disease]" and that he "certainly does not have asbestosis."  In a March 2012 addendum, the January 2012 examiner reiterated that there was no evidence for any asbestos related lung disease, but that the Veteran may have some mild underlying lung disease related to smoking.  

In May 2012, the Veteran was seen in a private hospital emergency room complaining of a cold and cough.  The Veteran reported a two day history of a cough with occasional sputum and shortness of breath.  On examination, the Veteran had normal respiratory effort, breath sounds were equal bilaterally, there were a few wheezes, and no rhonchi or rales.  A chest x-ray showed clear lungs and "no active disease."  The diagnosis was acute bronchitis.

The Veteran was afforded another VA examination in November 2012.  After reviewing the record and examining the Veteran, the examiner diagnosed the Veteran with chronic bronchitis and asbestos pleural plaques.  The examiner indicated that the diagnosis of asbestos pleural plaques was based on the July 1992 diagnosis of the independent medical examiner.  Regarding the Veteran's chronic bronchitis, the examiner opined that it was less likely than not proximately due to or the result of service because a review of the medical evidence showed no indication of symptoms of chronic bronchitis until the late 1990s when the Veteran had been a chronic cigarette smoker for at least 30 years and had been working in dusty and dirty environments since Navy separation in 1966.  The examiner also indicated that expert medical literature does not report that simple asbestos inhalation will result in late bronchitis decades later unless there is additional asbestosis/fibrosis or fibrocystic lung disease, which have not been present in the Veteran's case.  The examiner concluded, therefore, that "it is more likely that chronic bronchitis is due to non-service connected factors above."  

The examiner also opined that it was as least as likely as not that the Veteran's asbestos pleural plaques were related to service.  The examiner indicated that although multiple chest x-rays in the years since discharge were generally normal, the July 1992 chest x-ray documented "modest bilateral lateral chest wall pleural thickening."  The examiner concluded that the most likely cause of the pleural thickening is asbestos reaction.  

In August 2014, the Board remanded the case for a new examination in order to obtain an addendum opinion regarding whether the Veteran currently has an asbestos-related pulmonary disability.  The examiner was asked to comment on the July 1992 findings, which tend to support an asbestosis diagnosis, and to reconcile them with the more recent records that do not support such a diagnosis.

In a November 2014 addendum opinion, the November 2012 examiner diagnosed the Veteran with chronic bronchitis and COPD and opined that it was less likely than not that chronic bronchitis and COPD are related to the Veteran's history of possible asbestos exposure because asbestos inhalation is not known to cause obstructive (COPD) or infectious (chronic bronchitis) pulmonary changes.  The examiner also opined that the Veteran's history of past smoking and history of working in an oil refinery are more likely than the not the cause of both COPD and chronic bronchitis.  

Additionally, the examiner indicated that an October 2014 chest CT scan showed no evidence of tumor infiltrate, nodule, mediastinal lymphadenopathy, or calcified and noncalcified pleural plaque.  The examiner reported that the CT scan results failed to show any evidence of any form of asbestos-related lung disease.  Therefore, the examiner opined that it is less likely than not that the Veteran has, or has ever had, asbestosis or asbestos pleural plaques.  Regarding the conflicting medical evidence, the examiner explained that the 1992 examiner diagnosed asbestos-related pleural plaques based only upon a chest x-ray.  The examiner noted that numerous later chest x-rays were all normal and that the current chest CT scan is the first to be taken and is far more reliable in visualizing soft tissue structures of the lungs and pleura.  The examiner concluded that it is likely that the 1992 chest x-ray was describing either a transient pleural inflammatory reaction, possibly related to an acute infection, or densities related to physiologically sub-pleural fat tissue.  

Based on review of the evidence, the Board concludes that entitlement to service connection for asbestosis is not warranted.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent evidence of record does not show a current diagnosis of asbestosis at any point during the pendency of the Veteran's claim and without a current diagnosis, the Veteran's claim cannot succeed.  

To the extent that the 1992 private medical report indicates a diagnosis of asbestos related pleural plaques, that diagnosis does not fall within the period of the appeal as the Veteran filed his claim for service connection for asbestosis over 20 years later.  Moreover, the earlier diagnosis of asbestos related pleural plaques is outweighed, and called into question, by more recent findings based on more accurate and extensive testing, including the October 2014 chest CT scan which showed no evidence of any form of asbestos-related lung disease.  

With respect to entitlement to service connection for any other respiratory disabilities besides asbestosis, the Veteran has also been diagnosed with COPD and chronic bronchitis.  However, the evidence fails to show that COPD and chronic bronchitis were caused by the Veteran's in-service asbestos exposure.  Specifically, the November 2012 examiner opined that the Veteran's chronic bronchitis was not caused by asbestos exposure because medical literature does not support such an association between simple asbestos inhalation and late bronchitis.  Additionally, the same examiner opined in a November 2014 addendum opinion that the Veteran's COPD and chronic bronchitis were less likely than not caused by asbestos exposure because asbestos inhalation is not known to cause obstructive (COPD) or infectious (chronic bronchitis) pulmonary changes.  The Board finds the November 2012 and November 2014 opinions to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination, and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the Veteran's COPD and chronic bronchitis and had sufficient facts and data on which to base conclusions.  

The Board acknowledges the Veteran's assertions that he has asbestosis or another lung disorder related to in-service asbestos exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis and etiology of a respiratory condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed respiratory condition is related to his in-service asbestos exposure requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value.  

Finally, the Board also finds that the Veteran is not entitled to service connection for a respiratory disability based on any other incident of service other than asbestos exposure.  The Board notes that the Veteran's service treatment records show no complaints, treatment, or diagnosis of respiratory problems, other than upper respiratory infections during service or upon his discharge.  Additionally, the Veteran specifically denied any lung or breathing problems in December 1981 and again in May 2000.  On his August 2001 application for SSA disability benefits, the Veteran did not report any respiratory symptoms or conditions.  Indeed, the Veteran explained at his November 2012 VA examination that his respiratory problems did not begin until the 1990s, which is about 30 years after separation from service.  Moreover, the November 2012 VA examiner attributed the Veteran's current COPD and chronic bronchitis to his long history of cigarette smoking and working in an oil refinery.  See November 2014 Addendum Opinion; November 2012 VA Examination Report.  As noted above, the Board finds the VA opinions probative on the issue of etiology of the Veteran's COPD and chronic bronchitis as they reflect a thorough review of the record and examination and interview of the Veteran.  

The only contrary opinion regarding the etiology of the Veteran's respiratory conditions is the Veteran's.  As noted above, while laypersons are sometimes competent to provide an opinion regarding etiology, the Board finds that this is not one of those cases.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Therefore, as the preponderance of the evidence does not support a finding that the Veteran has a current respiratory disorder related to his active duty service, to include asbestos exposure, the Board finds that service connection for a respiratory disorder, to include asbestosis, COPD, and chronic bronchitis, is not warranted.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss due to in-service noise exposure.  Specifically, he alleges that he was exposed to extremely loud noises while working in the engine room of a ship.

As an initial matter, the Veteran has several diagnoses of bilateral sensorineural hearing loss, and the severity of his bilateral ear hearing loss meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  See August 2007 private audiological examination report; November 2012 VA audiological examination report; September 2014 VA audiological examination report.  Thus, the Veteran has satisfied the first Shedden requirement of a current disability.

Next, the evidence of record supports a finding that the Veteran sustained an in-service injury in the form of acoustic trauma.  In numerous statements, the Veteran reported being exposed to loud engine noises while serving aboard a ship in the US Navy.  The Veteran is competent to report the onset and circumstances of his in-service acoustic trauma.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, personnel records show that the Veteran served as a fireman on the USS Plymouth Rock.  Giving the Veteran the benefit of the doubt, his account of in-service noise exposure appears credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.  Thus, the Board concedes the Veteran's exposure to acoustic trauma during service.

In light of the foregoing, the determinative question is whether the Veteran's current bilateral hearing loss is related to service, to include to the noise exposure experienced in service.

The Veteran's service treatment records include no complaints, diagnoses, or treatment related to bilateral hearing loss.  His December 1963 entrance examination included whisper test hearing results of 15 out of 15 bilaterally.  An audiogram conducted in February 1964, two days after his entry onto active duty, revealed pure tone thresholds, in decibels, as follows:

HERTZ

500	 (15)
1000 	(10) 
2000 	(10) 
3000 	(10) 
4000	 (5)
LEFT
5 	(20)
5	(15)
5	(15)	 
0	(10)
10	(15)
RIGHT
0 	(15)
5	(15)
10	(20)	 
15	(25)
20	(25)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The numbers above in parentheses represent the ISO-converted audiometric readings; the numbers on the left are the unconverted ASA readings.

The Board also notes that these results constitute impaired hearing in the right ear for the 3000 Hertz and 4000 Hertz level.  See Hensley, 5 Vet. App. at 157.  However, the Veteran did not demonstrate a hearing impairment as defined by VA regulations.  38 C.F.R. § 3.385.

During his separation examination in February 1966, the Veteran's ears were evaluated as clinically normal, and whisper test hearing results were of 15 out of 15 bilaterally.

In a December 1981 Report of Medical History for reenlistment in the Navy Reserves, the Veteran reported no history of hearing loss or other ear trouble.  On examination on that date, his ears were evaluated as clinically normal, and his hearing was noted as being within normal limits.  

A March 1998 VA treatment record shows that the Veteran reported that he was attempting to find a job when it was noted that he had difficulty hearing.  The Veteran requested that his hearing be checked.

Department of Transportation examinations conducted in May 2000 and May 2001 show normal whisper tests bilaterally.  During an October 2001 neurological evaluation, the Veteran denied hearing changes.  During a January 2002 psychological evaluation, the Veteran's "hearing appeared unimpaired."  See SSA Records.  

The Veteran was afforded a VA examination in July 2004.  He reported noticing difficulties in hearing since he was in the military.  The Veteran reported in-service noise exposure while working in an engine room for two years.  He asserted that hearing protection was not available.  The Veteran reported post-service work on an assembly line at GM for four years and as a chemical processor and equipment operator at Amoco for 25 years.  He reported that hearing protection was available for both civilian occupations.  

On examination, the Veteran's pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
LEFT
10
5
10
30
45
RIGHT
10 	
5	
10		 
30	
45	

The Veteran's speech recognition ability was 98 percent in the right ear and 100 percent in the left ear.  The Veteran was diagnosed with bilateral moderate high frequency sensorineural hearing loss.  

With regard to the etiology of the Veteran's hearing loss, the VA examiner opined that it is not as least as likely as not that the Veteran's hearing loss is related to military noise exposure based on normal hearing at entrance and separation and the amount of occupational noise exposure versus military noise exposure.  

In an August 2007 statement, the Veteran's sister reported that the Veteran's "hearing audibility and listening ability to acquire information seems to be very limited."  The sister also indicated that she had noticed this decreased hearing ability since 1966.  

During the May 2012 hearing, the Veteran testified that he first found out he had deficient hearing in the 1980s.  The Veteran's wife testified that she and the Veteran had been married for 44 years and that she noticed that he had problems with hearing "a very long time ago."  

The Veteran was afforded a VA examination in November 2012.  The Veteran reported experiencing excessive noise while serving in the engine room of a ship and from exposure to artillery during training.  He reported that hearing protection was not used.  He also reported occupational noise exposure post-service, but indicated that he used hearing protection.  He denied any recreational noise exposure.  The Veteran reported first perceiving hearing problems about six months after service.  

On examination, the Veteran's pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
LEFT
25
25
30
55
60
RIGHT
30 	
35	
70		 
70	
65

The Veteran's speech recognition ability was 80 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.

The VA examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by or the result of military service.  The examiner noted the Veteran's normal whisper test on enlistment and separation, as well as the February 1964 audiogram showing hearing within normal limits bilaterally.  The examiner also noted the Veteran's history of civilian occupational noise exposure.  The examiner also acknowledged that the Veteran reported having hearing issues shortly after service, but referenced the 1981 reenlistment Report of Medical History wherein the Veteran denied any hearing problems and the associated examination report showing a normal whisper test.  The examiner concluded that because the Veteran had more noise exposure as a civilian than while in the military for two years, the Veteran's current hearing loss is less likely than not caused by or the result of military service.

In March 2013, an addendum opinion was obtained in order to address the Veteran's sister's lay assertions that she noticed the Veteran's hearing problems in 1966.  The examiner noted the Veteran "has an extensive amount of occupational noise exposure."  The examiner indicated that a review of the claims file and the previous VA examination reports showed no objective information to support the sister's statement that the Veteran had hearing problems in 1966.  The examiner explained that "it is not uncommon for other people to mistake a hearing problem for lack of attentiveness or distraction from other activities.  It does not always constitute a hearing loss."  The examiner noted that "the Veteran himself did not notice hearing problems in 1981 and passed a whisper test.  Although a whisper test alone cannot be used to measure hearing loss, used in conjunction with other information, it becomes more credible."  The examiner concluded the she agreed with the other two audiologists that "the hearing loss is less likely than not caused by or a result of military service."  

In September 2014, a VA examiner opined that the Veteran's hearing loss was less likely than not caused by his in-service noise exposure.  The examiner noted that the Veteran's hearing was normal at enlistment and separation, including during the 1964 audiogram, even after converting to ISO units.  The examiner also noted that the Veteran denied hearing loss in 1981, which was 15 years after separation.   

The Board finds the VA examiners' opinions to be highly probative to the question at hand.  The examiners were audiologists who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales in determining that the Veteran's bilateral hearing loss was less likely as not caused by acoustic trauma he had in service.  Their opinions were based, at least in part, on examination and interview of the Veteran.  The examiners also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  Additionally, the opinions expressly demonstrate the examiners' review of the Veteran's medical and occupational history, both during service and after separation, as well as the Veteran's and his sister's lay statements regarding his hearing loss.  They also specifically noted that the Veteran's hearing was normal in service and that the Veteran denied experiencing any hearing problems 15 years after separation from active duty.  Moreover, they explained that when determining the etiology of the Veteran's bilateral hearing loss, they could not rule out the Veteran's self-reported history of occupational noise exposure.  It is clear that the examiners took into consideration all relevant factors in giving their opinions.  

The Board acknowledges that a medical nexus between service and a hearing loss diagnosed after service is not necessarily precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, in the instant case, the Veteran has not submitted any competent medical evidence linking his hearing loss to service.  Here, the medical opinion evidence is that the Veteran's hearing loss is less likely than not related to in-service noise exposure.  

The Board notes that the only contrary opinions of record come from the Veteran and his sister, who maintain that he has had bilateral hearing loss since service.  The Veteran and his sister are competent to report that the Veteran had problems hearing.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the Veteran and his sister are not reliable historians with regard to the onset of his hearing difficulties.  Specifically, contentions that the Veteran suffered from hearing problems since service are not reliable because they are inconsistent with other evidence of record.  As noted above, the first medical evidence of any hearing problems is dated in 1998, over 30 years after discharge.  This lack of medical treatment tends to undermine the veracity of the more recent statements that he has experienced hearing loss symptoms continually since service.  Furthermore, as detailed above, the Veteran specifically denied hearing problems in February 1981 and again during a neurological examination in October 2001.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the current lay statements are found to lack reliability because they are inconsistent and directly contradicted by other lay and medical evidence of record, including the Veteran's own statements, showing that the Veteran did not experience hearing loss until decades after service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

Therefore, the Board finds that the probative evidence shows that the Veteran did not have a chronic hearing loss disability in service.  In addition, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for left ear hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      
  
Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss requires medical expertise to determine because it involves a complex medical nexus question.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current bilateral hearing loss is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current bilateral hearing loss is not competent medical evidence; as such question requires medical expertise to determine.  Id.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic bilateral hearing loss disability in service, and there is no probative evidence indicating that his bilateral hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current bilateral hearing loss is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a respiratory condition is denied.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


